Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into effective
as of July 1, 2003 (the “Effective Date”), by and between IESI NJ Corporation, a
Delaware corporation (“Company” or “Employer”), and Edward Apuzzi (“Employee”).

 


WITNESSETH


 

WHEREAS, the Company has previously entered into an Employment Agreement dated
July 1, 1998 with the Employee that expired July 1, 2003; and

 

WHEREAS, Employer desires to continue to employ Employee, and Employee desires
to continue to be employed by Employer, upon the terms and subject to the
conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee, intending to be legally
bound, agree as follows:

 

1.                                       Employment - Employer hereby employs
Employee upon the terms and conditions and for the compensation herein
provided.  Employee hereby agrees to be so employed and to render the services
specified herein for Employer and any subsidiaries or affiliates of Employer. 
In his capacity as an employee of Employer, Employee shall have the title Vice
President of Governmental Affairs and Northeast Business Development Director
and shall devote his full and undivided business time and attention to his
duties and responsibilities for Employer; provided, however, that Employer shall
have the right to reassign Employee to other managerial positions with the
Company.

 

2.                                       Term of Employment - Subject to the
provisions for termination as provided in Section 5 hereof, the term of
Employee's employment hereunder (the “Term”) shall be for a period commencing as
of the Effective Date and terminating thirty (30) months after the Effective
Date.

 

3.                                       Duties and Powers - During the Term,
Employee agrees as follows:  to devote his full and exclusive business time and
attention to the business of Employer and of any subsidiaries or affiliates of
the Company (excluding reasonable vacations and sick leave in accordance with
Employer's policies consistent with his position); to perform all duties in a
processional and prudent manner, to devote the best of his skill, energy,
experience and judgment to such duties; and to communicate to Employer
suggestions, ideas or information that may be helpful to Employer in its
businesses.  Employee agrees to perform all of the duties associated with his
position, subject to all lawful policies and guidelines as may be established by
the Chief Executive Officer of Employer.  Employee agrees not to engage in any
other activity or own any interest that would conflict with the

 

--------------------------------------------------------------------------------


 

interests of Employer or would interfere with his responsibilities to Employer
and the performance of his duties hereunder; provided, however, that: (i)
passive investment of less that 5% of the outstanding securities of any company
or any other investment that does not conflict with Employee's performance of
his duties to Employer hereunder shall be deemed not to violate this provision,
it being understood that, except as set forth below, an investment of more that
5% in a company other than Employer engaged in the solid waste industry shall be
deemed to conflict with Employee's performance of his duties hereunder; (ii) 
Employee may engage in activities involving charitable, educational, religious
and similar types of organizations, speaking engagements and similar type
activities to the extent that such other activities do not detract from the
performance by Employee of his duties and obligations hereunder; and (iii)
Employee may engage in non solid waste related business activities and services,
provided the time devoted thereto does not interfere with his full and exclusive
business time responsibilities.  Employer may not require Employee to move or
work more that 50 miles from New York City.

 

4.                                       Compensation and Benefits - For all
services rendered by Employee pursuant to this Agreement, Employer shall
compensate Employee as follows:

 

(a)           Base Compensation - In consideration of the full and faithful
performance by Employee of his obligations hereunder during the Term and subject
to the terms and conditions set forth herewith, Employer (or any subsidiary or
affiliate of Employer for which Employee also provides services hereunder) shall
pay to Employee $180,000.00 (such compensation as it may be increased from time
to time shall be referred to herein as the “Base Compensation”).   Employee's
Base Compensation will be paid in accordance with Employer's customary payroll
practices (but not less frequently than monthly) and will be prorated based upon
the number of days elapsed in any partial year.  Base Compensation shall be
reviewed annually and may be increased at the sole discretion of the Chief
Executive Officer of Employer, in consultation with the Board.

 

(b)           Bonus - In addition to the Base Compensation payable to Employee,
Employee may be awarded cash performance bonuses from time to time, in such
amounts (up to 25% of Base Compensation) as determined in the sole discretion of
the Chief Executive Officer of Employer, in consultation with the Board.

 

(c)           Stock Options - As a Northeast Region employee, you will be
eligible to participate in the IESI Stock Option Plan.  Option grants are
reviewed annually and subject to IESI's Board of Directors approval.

 

(d)           Benefits - During the Term, Employee shall be entitled to such
benefits (including health and disability coverage, life insurance, holidays and
sick days) as Employer may, from time to time, make available to its management
employees.  Employee shall be entitled to three (3) weeks paid vacation during
each calendar year of employment, with such vacation allowance being prorated in
respect of any employment

 

2

--------------------------------------------------------------------------------


 

period of less than one full calendar year.  Notwithstanding the foregoing,
Employee shall not be entitled to take more than one week's vacation leave at
any one time.  Unused vacation shall not be carried forward.

 

(e)           Expenses - Employee shall be entitled to reimbursement for his
ordinary and necessary business expenses incurred in the performance of his
duties under this Agreement if supported by reasonable documentation as required
by Employer in accordance with its usual practices.

 

(f)            Car Allowance - During the Term, Employee shall be entitled to a
car allowance of $800 per month.  Employee shall be responsible for all costs
associated with such car (other than fuel expenses reimbursable under section
4(d) hereof).

 

(g)           Liability for Taxes - Employer shall have no liability for any tax
obligation of Employee attributable to any payment made under this Agreement
except for customary federal and state withholding taxes (e.g., social security,
Medicare, etc.).  Employer may withhold from any such payment such amounts as
may be required by applicable provisions of the Internal Revenue Code, other tax
laws, and the rules and regulations of the Internal Revenue Service and other
tax agencies, as in effect at the time of any such payment.

 

5.                                      Expiration/Termination of Employment

 

(a)           Expiration at End of Term - Unless earlier terminated in
accordance with the terms of this Agreement, Employee's employment shall expire
at the end of the Term.

 

(b)           Termination at Will - The parties acknowledge and agree that
Employee's employment hereunder is an employment at will.  Notwithstanding any
other provision contained in this Agreement, either Employee or Employer may
terminate Employee's employment hereunder at any time with or without Cause (as
defined in subsection 5(e)(i)) or for Good Reason (as defined in subsection
5(e)(ii)) at his election upon prior written notice (a “Termination Notice”) to
the other.  A Termination Notice shall be effective upon delivery to the other
party and the termination shall be effective as of the date set forth in such
Termination Notice (hereinafter, the “Termination Date”).

 

(c)           Effect of Expiration or Termination For Cause or Without Good
Reason - Upon the expiration of the Agreement pursuant to subsection 5(a) hereof
or upon a termination of this Agreement pursuant to subsection 5(b) hereof by
Employer with Cause or by Employee without Good Reason, Employee shall be
entitled to payment of:  (i) Base Compensation through the Termination Date;
(ii) amounts accrued under benefit plans in which Employee is a participant as
of the Termination Date; and (iii) reimbursement of all outstanding expenses
under subsection 4(d).

 

3

--------------------------------------------------------------------------------


 

(d)           Effect of Termination Without Cause or For Good Reason - Upon
termination of this Agreement pursuant to subsection 5(b) hereof by Employer
without Cause or by Employee for Good Reason, Employee shall be entitled to
payment of:  (i) Base Compensation for the remainder of the term of employment
(payable promptly following the Termination Date) and all benefits under Section
4(c) hereof for the remainder of the Term; and (ii) amounts accrued under
benefit plans in which Employee is a participant as of such termination date;
provided, however, that upon any such event, Employee shall have a good faith
duty to mitigate the amounts and benefits due to him under this subsection 5(d).

 

(e)           Definitions of “Cause” and “Good Reason” - For purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the following
meanings:

 

(i)            “Cause” shall mean (1) the failure of Employee to perform his
duties as defined in paragraph 3 above with Employer (other than any such
failure resulting from death or the inability of Employee to perform the
essential functions of his job due to disability, with or without a reasonable
accommodation) or the breach of this Agreement by Employee if Employer gives
notice of such cause and it remains uncured for ten (10) days following such
notice; (2) any act by Employee of fraud or dishonesty with respect to any
aspect of Employer's business; (3) drug or alcohol abuse or related behavior
that impedes Employee's job performance or brings Employee or Employer into
disrepute in the community; (4) misappropriation of funds or any corporate
opportunity; (5) a conviction or affirmative finding by an appropriate
administrative agency that Employee is guilty of a felony or crime of moral
turpitude (or a plea of nolo contendere thereto); (6) acts by Employee
attempting to secure or securing any personal profit not fully disclosed to and
approved by the Board in connection with any transaction entered into on behalf
of Employer; (7) gross, willful or wanton negligence or misconduct by Employee;
or (8) any action or decision by the Trade  Waste Commission to rescind
Employee's right to work for Employer provided however, that in the event the
Employee seeks to dispute this action or decision with a court of competent
jurisdiction, the Employee will be entitle to all benefits under this Agreement
in the event such court finds that the Trade Waste Commission should not have
denied the Employee to be an employee of Employer.

 

(ii)           “Good Reason” shall mean a reduction (other that for Cause) by
Employer in Employee's Base Compensation, an attempt by Employer to require
Employee to work more than 50 miles from New York City or a material adverse
reduction in Employees responsibilities.

 

4

--------------------------------------------------------------------------------


 

6.                                      Non-Interference, Non-Solicitation and
Non-Competition Covenants

 

(a)           Pursuant to this Agreement, Employee has agreed to become an
employee of Employer and to comply with a non-disclosure provision in Section 8
hereof.  Employee recognizes and acknowledges that he will be given access to
certain of Employer's Confidential Information (as hereafter defined in Section
8(a)), and have access to and authority to develop relationships with customers
of Employer because of his position and status as an employee of Company, which
he would not otherwise attain. In consideration of the foregoing, Employee
agrees to comply with the terms of this Section 6.

 

(b)           The restraints imposed by this Section 6 shall apply during any
period that Employee continues to receive payment of Base Compensation
hereunder, and for a period of six months thereafter (the “Restricted Period”). 
In the event that any Court having jurisdiction should find that the Restricted
Period is so long and/or the scope (distance) (as set forth below) is so broad
as to constitute an undue hardship on Employee, then, in such event only, the
Restricted Period and area limitations shall be valid for the maximum time and
area for which they could be legally made and enforced.

 

(c)           During the Restricted Period, Employee shall not, as an employee
(other than of Employer or an affiliate of Employer), employer, stockholder,
officer, director, partner, consultant, advisor, proprietor, lender, provider of
capital or other ownership, operational or management capacity, directly or
indirectly, (i) solicit or hire any employee of Employer or otherwise interfere
with or disrupt the employment relationship between Employer and any employee,
(ii) solicit or do business with (a) Employer's customers with whom Employer did
business while Employee was employed under this Agreement or (b) individuals or
entities whom Employee met as a result of his position with Employer while
Employee was employed under this Agreement, that results in competition with
Employer in the non-hazardous waste disposal business within 50 miles of the
City of New York, in which any of such customers have operations (other that
customers whose business relationship with Employer has terminated for at least
90 days) or in which Employer has conducted business while Employee was employed
under this Agreement (collectively, the “Restricted Area”), or (iii) be
associated with any entity engaged in the business of non-hazardous waste
disposal in the Restricted Area that results in competition with Employer.

 

(d)           Employee expressly recognizes and agrees that the restraints
imposed by this Section 6 are (i) reasonable as to time, geographic limitation
and scope of activity to be restrained; (ii) reasonably necessary to the
enjoyment by Employer of the value of its assets and to protect its legitimate
interests; and (iii) not oppressive.  Employee further expressly recognizes and
agrees that the restraints imposed by this Section 6 represent a reasonable and
necessary restriction for the protection of the legitimate interests of
Employer, that the failure by the Employee to observe and comply with the
covenants and agreements in this Section 6 will cause irreparable harm to
Employer, that it is and

 

5

--------------------------------------------------------------------------------


 

will continue to be difficult to ascertain the harm and damages to Employer that
such a failure by the Employee would cause, that the consideration received by
the Employee for entering into these covenants and agreements is fair, that the
covenants and agreements and their enforcement will not deprive Employee of his
ability to earn a reasonable living in the waste  disposal field or otherwise,
and that Employee has acquired knowledge and skills in his field that will allow
him to obtain employment without violating these covenants and agreements. 
Employee further expressly acknowledges that he has been encouraged to and has
consulted independent counsel, and has reviewed and considered this Agreement
with that counsel before executing this Agreement.

 

7.                                       Memoranda, Notes, Records, Etc. - All
memoranda, notes, records, customer lists or other documents made or complied by
Employee or otherwise made available to him concerning the business of Employer
or its subsidiaries or affiliates shall be Employer's property and shall be
delivered to Employer upon the expiration or termination of Employee's
employment hereunder or at any other time upon request by Employer, and Employee
shall retain no copies of those documents.  Employee shall never at any time
have or claim any right, title or interest in any material or matter of any sort
prepared for or used in connection with the business or promotion of Employer.

 

8.                                      Nondisclosure

 

(a)           Employee hereby acknowledges that in connection with his
employment by Employer he will be exposed to and may obtain certain information
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by Employee or otherwise has been or is made available to
him) regarding the business and operations of Employer and it subsidiaries or
affiliates.  Employee further acknowledges that such information and procedures
are unique, valuable, considered trade secrets and deemed proprietary by
Employer.  For purposes of this Agreement, such information and procedures shall
be referred to as “Confidential Information”, expect that the following shall
not be considered Confidential Information:  (i) information disclosed on a
non-confidential basis to third parties by Employer (but not by Employee in
violation of this Agreement), (ii) information released from confidential
treatment by written consent of Employer, and (iii) information lawfully
available to the general public.

 

(b)           Employee agrees that all Confidential Information will remain the
property of Employer.  Employee further agrees, for the duration of the Term and
thereafter, to hold in the strictest confidence all Confidential Information,
and not to, directly or indirectly, duplicate, sell, use, lease, commercialize,
disclose or otherwise divulge to any person or entity any portion of the
Confidential Information or use any Confidential Information for his own benefit
or allow any person, entity or third party, other than Employer and authorized
Employees of the same, to use or otherwise gain access to any Confidential
Information.

 

6

--------------------------------------------------------------------------------


 

(c)           It is the intention of the parties that to the extent any
Confidential Information may constitute a “trade secret” as defined by
applicable law, then, in addition to the remedies set forth in this Agreement,
Employer may elect to bring an action against Employee in the case of any actual
or threatened misappropriation of such trade secret by Employee.

 

(d)           Regardless of whether any of the Confidential Information or any
of the items set forth in Section 7 shall constitute a trade secret as defined
by applicable law, Employee expressly recognizes and agrees that the
restrictions contained in Section 7 of this Agreement and this Section 8
represent a reasonable and necessary protection of the legitimate interests of
Employer, that his failure to observe and comply with his covenants and
agreements in those Sections will cause irreparable harm to Employer, that it is
and will continue to be difficult to ascertain the harm and damages to Employer
that such a failure by Employee could cause, and that a remedy at law for such
failure by Employee will be inadequate.

 

9.                                       Enforcement - The parties hereto
recognize that the covenants of Employee hereunder are special, unique and of
extraordinary character.  Accordingly, it is the intention of the parties that,
in addition to any other rights and remedies which Employer may have in the
event of any breach of said Sections, Employer shall be entitled, and hereby is
expressly and irrevocably authorized by Employee, inter alia, to demand and
obtain specific performance, including without limitation temporary and
permanent injunctive relief, and all other appropriate equitable relief against
Employee in order to enforce against Employee, or in order to prevent any breach
or any threatened breach by Employee of, the covenants and agreements contained
herein.  In case of any breach of this Agreement, nothing herein contained shall
be construed to prevent Employer from seeking such other remedy in the courts as
it may elect or invoke.

 

10.                               Delegation of Duties and Assignment of Rights

 

(a)           Employee may not delegate the performance of any of his
obligations or duties hereunder, or assign any rights hereunder, without the
prior written consent of Employer.  Any such purported delegation or assignment
in the absence of such written consent shall be null and void with no force or
effect.

 

(b)           Employer may not assign this Agreement except with the prior
written consent of Employee, except that Employer may without Employee's consent
assign all of it rights and obligations under this Agreement to the person or
entity acquiring a majority of the assets or outstanding stock of Employer, or
the parent company of Employer, or pursuant to a merger or consolidation of
Employer, or the parent company of Employer.  In the event of such an assignment
by Employer, each reference in this Agreement to Employer shall include the
assignee from and after the date of such assignment.

 

7

--------------------------------------------------------------------------------


 

(c)           In the event of a valid assignment pursuant to this Section 10,
this Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective heirs, representatives, successors and permitted
assigns and any receiver, trustee in bankruptcy or representative of the
creditors of each such person.

 

11.                                 Survival of Covenants - Notwithstanding
anything contained in this Agreement, upon the expiration of the Term or the
Restricted Period, as applicable, or in the event Employee's employment is
terminated for any reason whatsoever, the covenants and agreements of Employee
contained in Sections 6 (to the extent set forth therein), 7, 8, 9 and 11 and
the covenants of Employer contained in Section 5 hereof shall survive any such
expiration or termination and shall not lapse except as provided herein.

 

12.                                 Warranty - Employee does hereby warrant that
he has not taken any action and covenants that during the Term of this
Agreement, or the Restricted Period, as applicable, he shall take no such
action, that constitutes or will constitute a breach of any agreement concerning
confidential information and trade secrets, confidentiality, solicitation or
non-competition to which he is bound as a party.

 

13.                                 Severability / Modification - If any term or
provision of this Agreement is held or deemed to be invalid or unenforceable in
whole or in part, by a court of competent jurisdiction, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms and provisions of
this Agreement.

 

14.                                 Governing Law - This agreement is entered
into in New Jersey, and the construction, validity and interpretation of this
agreement shall be governed by the law of the State of New Jersey without regard
to the laws of conflicts of laws.

 

15.                                 Effectiveness; Entire Agreement; Amendment -
This Agreement contains the entire understanding and agreement between the
parties relating to the subject matter hereof.  Neither this Agreement nor any
provision hereof may be waived, modified, amended, changed, discharged, or
terminated, except by an agreement in writing signed by the party against whom
enforcement of any waiver, modification, change, amendment, discharge or
termination is sought.

 

16.                                 Notices - Any notice required or permitted
to be given under the provisions of this Agreement shall be in writing and shall
be deemed to have been duly given on the date of delivery if delivered
personally to the party to whom notice is to be given (or to the appropriate
address below), or on the third day after mailing if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, or by courier, addressed as follows, or to such other person at
such other address as any party may request in writing to the other party to
this Agreement.

 

8

--------------------------------------------------------------------------------


 

To Employee:

Edward Apuzzi

 

17 Harvest Drive

 

Plainsboro, NJ  08536

 

To Employer:

IESI NJ Corporation

 

IESI Corporation

 

Attention:  Thomas Fowler

 

6125 Airport Freeway

 

Haltom City, TX  76117

 

817-314-5800 (tel)

 

817-314-5238 (fax)

 

Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.

 

17.                                 Headings - The section headings herein are
for convenience only and shall not be used in interpreting or construing this
Agreement.

 

18.                                 IESI's New York City Hauling Company
Purchase - Provided Employee has not been terminated for Cause or breached any
of the terms and conditions of this Agreement, Employee shall have, along with
Joseph LoVerde, a joint right of first option to purchase the following
businesses in the event the Company decides to sell or an offer to purchase is
received:  the New York City Hauling Company, located at 2630 Park Avenue,
Bronx, NY;  the Varick Street C&D Transfer Station at 330 Seventh Ave.,
Brooklyn, NY; and the Jersey City Recycling at 5 Linden Avenue E, Jersey City,
NJ.  In the event Employee exercises the above joint right of first option, then
the Term of this Agreement shall expire on the date of such exercise.

 

 

INTENTIONALLY LEFT BLANK

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the Effective Date.

 

 

EMPLOYEE

 

 

 

 

 

/s/Edward Apuzzi

 

Edward Apuzzi

 

 

 

 

 

EMPLOYER

 

IESI NJ CORPORATION

 

 

 

 

 

By:

/s/ Charles F. Flood

 

 

Charles F. Flood, President and CEO

 

10

--------------------------------------------------------------------------------